Citation Nr: 0201412	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  99-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on being 
housebound or the need for regular aid and attendance of 
another person, or based on the loss or loss of use of 
intestines and rectum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  This appeal comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a rating decision dated in April 2001, the RO denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
liver damage.  In May 2001 a letter was received from the 
veteran which was entitled "Notice of Disagreement."  The 
veteran listed the issue as "Entitlement to special 
compensation" and referred to experimental operations and 
drugs, but did not mention liver damage.  This letter was not 
accepted by the RO as a notice of disagreement to the April 
2001 decision.  Inasmuch as the veteran may have intended his 
May 2001 letter to constitute a notice of disagreement with 
the RO's denial of his claim for compensation under 
38 U.S.C.A. § 1151 for liver damage, the RO should request 
clarification from the veteran regarding this matter.

In a May 2001 rating decision the RO denied the veteran's 
claim for additional compensation based on his wife's need 
for aid and attendance.  In a letter received by the RO in 
July 2001, the veteran disagreed with the denial of 
additional compensation based on his wife's need for aid and 
attendance.  The RO accepted this letter as a notice of 
disagreement and send the veteran a letter in October 2001 
explaining new procedures to the appeal process.  However, 
the RO has not issued a statement of the case (SOC) regarding 
this matter.  Where a claimant filed a notice of disagreement 
and the RO has not issued a SOC, the issue must be remanded 
to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Consequently, the Board has included a remand to 
comply with the Manlincon directive.


FINDINGS OF FACT

1.  The veteran currently has two service-connected 
disabilities:  colectomy with proctectomy with permanent 
ileostomy, evaluated as 100 percent disabling, and the 
residuals of a foreign body removed from the right eye, 
evaluated as zero percent disabling.

2.  The veteran's service-connected disabilities do not make 
him bedridden or in a state of helplessness that requires 
regular aid and assistance.

3.  The veteran's service-connected disabilities do not 
render him factually unable to leave his home.

4.  The regulations provide no basis to award special monthly 
compensation based on the loss or loss of use of the 
intestines and rectum.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
based on being housebound or on the need for regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1114(k)-(p), (s), 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.350, 3.351 (2001).

2.  The claim of entitlement to an award of special monthly 
compensation based on the loss or loss of use of the 
intestines and rectum lacks legal merit.  38 U.S.C.A. 
§§ 1114(k)-(p), (s), 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.350, 3.351 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Additionally, in August 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  It is clear from a review of the 
RO's decision and the statement of the case that the RO 
considered all of the relevant evidence of record and 
pertinent law and regulations.

VA treatment records have been obtained and associated with 
the claims file.  In addition, private medical records, 
submitted by the veteran, were also reviewed and considered 
in the rating decision.  However, the record shows that 
private medical records exist that the RO has not obtained.  
Nonetheless, the Board finds it is not necessary to obtain 
these records, as they are not relevant to the current claim 
on appeal.  The veteran included a list of outstanding 
private medical treatment records in his notice of 
disagreement, indicating the date he was treated and the 
condition for which he was treated.  The Board notes that the 
most recent treatment records listed are dated in 1998 and 
reference treatment for pain in the right leg and a blood 
clot below his knee.  Neither conditions are disabilities for 
which the veteran is service-connected; nor are either part 
of the service-connected disabilities here being evaluated.  
Other referenced private treatment records that do concern 
treatment for the service-connected disabilities are dated in 
1994 and earlier-long before the veteran filed his present 
claim for special monthly compensation.  Hence, these records 
would not be probative of the veteran's current disability 
status.  The regulations require VA to obtain only those 
records that are relevant to the veteran's claim.  See 
38 C.F.R. § 3.159 (c).

The Board notes that the veteran has not undergone a recent 
VA examination which addresses his gastrointestinal 
disability or his need for aid and attendance.  However, the 
Board finds that VA is not required to provide a VA 
examination or medical opinion in this case because there is 
no reasonable possibility that the examination or opinion 
would aid in substantiating the claim.  Medical treatment 
records already associated with the claims file, which 
include a report of screening examination conducted in April 
1998, and considered in the rating decision and statement of 
the case reveal no indication that the veteran's service-
connected gastrointestinal disability renders him to be so 
helpless as to be permanently bedridden or in the need of 
regular aid and attendance, or to be permanently housebound.  
Rather, these records document that the veteran's service-
connected disability has been stable for some years, that he 
ambulates with a normal gait, and that he exercises and walks 
daily.  He reported no gastrointestinal complaints.  The 
April 1998 report reflects a history of intestinal disorder 
with rupture in 1955 and ileostomy with five revisions since.  
No current complaints of weight gain or loss were reported, 
and the report shows no other diagnoses, observations or 
findings of a gastrointestinal nature.  The veteran did not 
then, and has not since, stated that his service-connected 
condition has changed or deteriorated.  Hence there is no 
reasonable possibility that an examination or opinion would 
establish that the veteran is unable to care for himself, or 
that he is permanently housebound due solely to his service-
connected gastrointestinal disability.  See 38 C.F.R. 
§ 3.159(4).

The Board observes that, by virtue of the initial rating 
decisions as well as July 1999 statement of the case, the 
veteran and his representative were notified of the 
information necessary to substantiate his claim, and that 
evidence was needed to show that he required the assistance 
of another person with the activities of daily living, or 
that he was confined to his place of dwelling because of his 
service-connected disability.  The rating decision further 
noted that the regulations do not proffer a specific basis 
for the award of special monthly compensation on the basis of 
the loss of intestines and rectum.  The rating decision and 
the statement of the case explain what specific bases are 
listed in the regulations for the award of special monthly 
compensation

In addition, the veteran was provided the opportunity to 
testify before a member of the board appearing at the RO.  
However, the veteran and his representative canceled the 
hearing.  A subsequent letter from the representative 
indicated that the veteran wished to testify as to the issue 
of service connection for liver damage, as secondary to the 
misdiagnosis and treatment of his gastrointestinal disorder, 
under 38 U.S.C.A. § 1151, which at that time had not been 
adjudicated.  He has not expressed a desire to testify as to 
the issue presently on appeal.

Consequently, the Board concludes that the RO has met its 
duty to assist the veteran in the development of this claim 
under the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).

The veteran claims entitlement to special monthly 
compensation based upon being housebound or upon his need for 
regular aid and attendance.

The regulations provide additional compensation on the basis 
of being housebound where the veteran (1) has, in addition to 
a single, permanent service-connected disability rated 100 
percent disabling, additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(i).

An increased rate of compensation is also payable where an 
otherwise eligible veteran is permanently bedridden or so 
helpless as to be in need of the regular aid and attendance 
of another person as a result of his service-connected 
disabilities.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  
Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of a claimant to 
dress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reasons of the 
particular disability cannot be done without aid; inability 
of the claimant to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, that requires care and 
assistance on a regular basis to protect claimant from the 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2001).

The veteran's service-connected disabilities are colectomy 
with proctectomy with permanent ileostomy, and the residuals 
of a foreign body removed from his right eye.  Service 
connection for the residuals of a foreign body removed from 
the right eye was granted in an October 1954 rating decision, 
and evaluated as zero percent disabling.  This evaluation has 
been confirmed and continued to the present.  Service 
connection for subtotal colectomy and ileosigmoidostomy as 
separate disabilities rated, respectively, at 60 percent and 
40 percent, was granted in a rating decision dated in April 
1960.  In a December 1961 rating decision, the disability was 
described as colectomy with proctectomy with permanent 
ileostomy, and evaluated as 100 percent disabling, effective 
in October 1961.  This evaluation has been confirmed and 
continued since.  As such, it is protected under 38 C.F.R. 
§ 3.951 (2001).

The veteran alleges that as a result of his service-connected 
gastrointestinal disability, he requires the aid and 
assistance of another to help him with the appliance for his 
ostomy, and in preparing special foods.  He further avers 
that having only nine feet of bowel remaining he is 
housebound as a practical matter, as he must empty his 
appliance every hour or two.

VA treatment records dated from January 1998 to March 1999 
show treatment for an inguinal hernia, periodontitis, 
keratoses, and lower extremity swelling but reflect no 
complaints, findings, observations, or diagnoses of a 
gastrointestinal disorder, other than the presence of an 
ileostomy.  Rather, these records, including the April 1998 
report, reflect a soft, non-tender abdomen with ileostomy in 
the left lower quadrant without masses or organomegaly.  
Bowel sounds were normal, and the veteran expressed no 
complaints of weight gain or loss.  The veteran was observed 
to be well developed and well nourished, and in no distress.  
These records further demonstrate that he had full active 
range of motion in all joints without tenderness, that he 
ambulated with a normal gait, and that he exercises and walks 
daily.  He reported no neurological complaints, such as a 
history of dizziness, numbness, weakness, loss of balance, or 
memory loss.  The April 1998 report indicates that mental 
status examination was intact and that rapid alternating 
movements, finger to nose movements, and cranial nerves were 
intact.  Motor measured 5 of 5, and sensory was intact.  Deep 
tendon reflexes were 2+ and equal, bilaterally.   The veteran 
reported that he was on a restricted diet, but expressed no 
gastrointestinal complaints.  The medical evidence shows no 
other diagnoses, observations or findings of a 
gastrointestinal nature.  While the records show a history of 
ileostomy in 1955 with five revisions since, private medical 
records show that the last such surgery was performed in 
January 1994.  These records further note that the veteran's 
condition was stable from 1978.

Concerning his service-connected eye condition, the records 
reveal no complaints of or treatment for this disability, and 
the veteran has made no indication that his vision in this 
eye is disturbed or deteriorated.  The April 1998 report 
reflects that he had vision in both eyes and wore corrective 
lenses.  Objective observation revealed equal, round pupils 
reactive to light and accommodation.  Extra-ocular movements 
were full; anterior chambers and conjunctiva, clear; and 
fundi, benign.

In addition to his service-connected disabilities, the 
veteran also suffers from non-service-connected disabilities.  
These disabilities are identified in the medical evidence of 
record as an inguinal hernia, periodontitis, congestive 
obstructive pulmonary disease, degenerative disc disease, 
osteoarthritis, varicose veins, varicocele, insomnia, status 
post sinus surgery, and status post basal cell carcinoma 
excision.

An award of special monthly compensation based on being 
housebound requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he be permanently 
housebound by reasons of the service-connected disability or 
disabilities.  An award of special monthly compensation based 
on the need for aid and attendance of another person requires 
that the veteran's service-connected disabilities render him 
so helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  
Therefore the condition of being housebound or the need for 
aid and attendance arising from non-service-connected 
disabilities may not be taken into account when determining 
the veteran's entitlement to special monthly compensation.

Upon review of the medical record, the Board first notes that 
the veteran simply does not have additional service-connected 
disability or disabilities rated at 60 percent.  Rather, in 
addition to the service-connected colectomy with proctectomy 
with permanent ileostomy, evaluated as 100 percent disabling, 
service connection is in effect for the residuals of a 
foreign body removed from the right eye, which is evaluated 
as zero percent disabling.  Nor does the medical evidence of 
record establish that these service-connected disabilities 
render the veteran permanently housebound.  Rather, the 
evidence of record demonstrates that the veteran ambulates 
with a normal gait, walks and exercises regularly, and has 
full range of motion in all joints without tenderness.  The 
record does not support a conclusion that he is substantially 
confined to his dwelling and the immediate premises, by 
reason of his service-connected disabilities alone, or 
otherwise.  

Second, the Board notes that the medical evidence of record 
does not establish that the veteran's service-connected 
colectomy with proctectomy with permanent ileostomy and right 
eye disability are of such a nature that he requires the 
regular aid and attendance of another person.  Rather, VA 
treatment records, as noted above, show that the veteran 
presented as neurologically and mentally intact with full 
strength and without any complaints as to seizures, numbness, 
weakness, dizziness, or loss of balance.  Concerning the 
veteran's complaints that he needs the assistance of another 
person to place his appliances, there is nothing in the 
medical evidence indicating that such assistance is required, 
or that he is otherwise unable to function on his own.

Although the rating of the veteran's service-connected 
colectomy with proctectomy with permanent ileostomy indicates 
significant disability, the record as a whole does not 
support a conclusion that this disability and the service-
connected right eye disability render the veteran either 
permanently housebound or in need of regular aid and 
attendance.  Rather, the medical evidence of record simply 
does not establish that the veteran experiences functional 
loss due to his service-connected disabilities, alone, to the 
extent to render him either permanently housebound, 
bedridden, or to be in need of regular aid and attendance to 
dress himself, keep himself ordinarily clean and presentable, 
tend to the wants of nature, or to protect himself from the 
hazards or dangers incident to the daily environment. 

The veteran has presented no evidence, other than his own 
allegations, to support his claim that he is currently 
permanently housebound or that he is currently so helpless as 
to require the regular aid and attendance of another, due to 
his service-connected colectomy with proctectomy with 
permanent ileostomy and residuals of foreign body removed 
from the right eye.  As noted above, the medical records 
provide a preponderance of evidence against his claim that he 
is permanently housebound or so helpless as to require the 
regular aid and attendance of another, so the evidence is not 
in equipoise.  Thus, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102; see also 
Ortiz v. Principi, 274 F.3d 1361 (2001).

Concerning the veteran's claim for special monthly 
compensation due to the loss of his large and small 
intestines and his rectum, the Board notes that the 
conditions for which special monthly compensation is payable 
are enumerated specifically by the code and regulations.  
38 U.S.C.A. § 1114(k) affords special monthly compensation 
for the anatomical loss or loss of use of one or more 
creative organs, one foot, one hand, both buttocks, blindness 
of one eye, having only light perception, complete organic 
aphonia with constant inability to communicate by speech, and 
deafness of both ears.  See also 38 C.F.R. § 3.350(a).  
38 U.S.C.A. § 1114(l)-(p) provides special monthly 
compensation for varying degrees of anatomical loss or loss 
of use of both feet, one hand and one foot, both arms or legs 
or one arm and one leg, blindness in both eyes, with 5/200 
visual acuity or less or with light perception only; 
bilateral deafness or deafness combined with blindness.  See 
also 38 C.F.R. § 3.350(b)-(f).  Loss, or loss of use of 
intestines or rectum is not mentioned in any of these laws 
and regulations.  Moreover, the rating criteria for the 
veteran's service-connected disability, 38 C.F.R. § 4.114, 
Diagnostic Code 7333, contains no reference to special 
monthly compensation.  In contrast, the rating criteria, 
38 C.F.R. § 4.84a, Table IV, for blindness and blindness 
combined with hearing loss do reference the regulations for 
special monthly compensation.  As noted above, blindness and 
blindness combined with hearing loss are conditions 
enumerated within the regulations concerning special monthly 
compensation.  

Because the pertinent law and regulations do not provide a 
specific basis upon which to award special monthly 
compensation for the veteran's loss of large and small 
intestines, and rectum, special monthly compensation may not 
be awarded.  There is no legal basis for VA to award the 
veteran special monthly compensation based on the veteran's 
loss of large and small intestines, and rectum.  In cases 
such as this, where the law is dispositive, the claim must be 
denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to special monthly compensation based on being 
housebound or in need of regular aid and attendance of 
another person, or based on the loss or loss of use of 
intestines and rectum is denied.


REMAND

As noted above, the RO denied additional compensation based 
upon the veteran's wife's need for aid and attendance in a 
rating decision dated in May 2001 and the veteran filed a 
notice of disagreement with this rating decision.  The Court 
has directed that where a claimant has submitted a timely 
notice of disagreement with an adverse decision and the RO 
did not subsequently issue a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The appellant is informed that the appeal as to 
this issue will be returned to the Board following the 
issuance of the SOC only if it is perfected by filing of a 
timely substantive appeal.  In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997); Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).

The appellant is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, this case is REMANDED for the following:

The RO should issue a SOC on the issue of 
entitlement additional compensation based 
on the veteran's wife's need for aid and 
attendance.  That document should set 
forth the reasons and bases for the 
actions undertaken and must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the RO should return the case to the Board if the 
veteran perfects his appeal as to this issue by filing a 
timely substantive appeal.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

